Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT: THOMAS H. POHLMAN, PRESIDENT (515) 232-6251 February 9, 2017 AMES NATIONAL CORPORATION DECLARED CASH DIVIDEND AMES, IOWA - On February 8, 2017, Ames National Corporation (the “Company”) declared a cash dividend of $0.22 per common share, which is a 5.0% increase from the previous dividend of $0.21 per share. The dividend is payable May 15, 2017, to shareholders of record at the close of business on May 1, 2017. Ames National Corporation is listed on the NASDAQ Capital Market under the ticker symbol, ATLO. The Company’s affiliate banks include: First National Bank, Ames, Iowa; Boone Bank & Trust Co., Boone, Iowa; State Bank & Trust Co., Nevada, Iowa; Reliance State Bank, Story City, Iowa; and United Bank & Trust NA, Marshalltown, Iowa. Additional information about the Company can be found at www.amesnational.com.
